t c memo united_states tax_court brian e and sandra shermer good petitioners v commissioner of internal revenue respondent docket no filed date brian e and sandra shermer good pro sese kathleen k raup for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in and penalties with respect to petitioners’ federal_income_tax as follows deficiency dollar_figure big_number year penalty sec_6662 dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners bear the burden_of_proof see rule a the issues for decision arise in connection with petitioners’ reported activity of providing electronic shopping and information services we must decide whether petitioners are entitled to credits against their income_tax liabilities for amounts spent to bring that activity into compliance with the americans with disabilities act of ada publaw_101_336 104_stat_327 are entitled to deductions for expenses and interest_paid in connection with the activity and are subject_to an accuracy-related_penalty under sec_6662 petitioners argue that the burden_of_proof has shifted to respondent pursuant to sec_7491 we disagree petitioners have failed to introduce credible_evidence in support of their assignment of error see sec_7491 nevertheless respondent bears the burden of production with respect to the sec_6662 penalty see sec_7491 in determining the deficiencies in question respondent made certain additional adjustments that are merely computational there is no dispute concerning those adjustments and we do not further discuss them findings_of_fact some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference petitioners petitioners are husband and wife for the taxable calendar years in issue they made joint returns of income at the time the petition was filed they resided in pennsylvania mr good is a certified_public_accountant and during the years in question he was a partner in an accounting firm ms shermer good is a graduate of temple university and has a master’s degree in business administration from villanova university during the years in question she was employed full time as a sales representative for a large pharmaceutical firm petitioners’ and income_tax returns for both and petitioners filed an internal_revenue_service irs form_1040 u s individual_income_tax_return attached to each form_1040 is a schedule c profit or loss from business the schedules c list mr good as proprietor of a business and describe the business sometimes the schedule c activity as electronic shopping and information services they show the schedule c activity as using the cash_method_of_accounting the schedule c reports no income but reports expenses of dollar_figure dollar_figure and dollar_figure for office expenses travel and other expenses respectively the other expenses are further explained as excess expenditures_for modifications made for disabled access to business the schedule c reports a loss of dollar_figure the schedule c reports gross_receipts or sales of dollar_figure and expenses as follows category interest office expense travel deductible meals and entertainment other expenses amount dollar_figure big_number the other expenses are further explained as comprising dollar_figure and dollar_figure for e xcess expenditures_for modifications made for disabled access to business and f ranchise f ees respectively the schedule c reports a loss of dollar_figure also attached to each form_1040 is an irs form_8826 disabled_access_credit claiming credits against income_tax the disabled access credits of dollar_figure and dollar_figure for and respectively the examination respondent examined the and form sec_1040 and disallowed the disabled access credits and all expenses claimed on both schedules c the schedule c expenses as a compensating_adjustment respondent also eliminated the dollar_figure of gross_receipts or sales reported on the schedule c respondent explained that he was disallowing the disabled access credits because petitioners had failed to show that they made any expenditures_for the purpose of complying with the ada or if they did that the expenditures were reasonable and necessary and otherwise met the requirements of sec_44 which allows a credit against tax for expenditures to provide access to disabled individuals respondent further explained that he was disallowing the disabled access credits and the schedule c expenses because the schedule c activity lacked economic_substance and was conducted solely to avoid tax finally respondent added that he was disallowing the schedule c expenses because petitioners had failed to establish that the expenses were made were ordinary and necessary business_expenses or were made for the purposes indicated the notice followed the schedule c activity the schedule c activity involved internet shopping petitioners learned about the activity from oryan management and financial services oryan during the years in issue oryan maintained a web site at the internet address also known as a uniform resource locator url http www shopn2000 com shopn2000 com the shopn2000 com web site was a portal web site that linked visitors to dozens of merchants a visitor could click on a merchant’s banner or on a product advertised to purchase the product on the merchant’s web site oryan offered for sale urls based on its url but with the addition of a unique five-digit personal identification_number pin eg shopn2000 com the purchaser of a url from oryan a url owner and a shopn2000 url respectively earned a commission if a visitor using the url owner’s pin arrived at a merchant’s web site from a link at shopn2000 com and made a purchase a corporation known as linkshare collected the commissions and remitted them to oryan oryan then distributed them to the appropriate url owners on date the united_states filed a complaint for permanent injunction and other relief against oryan and others in the u s district_court for the district of nevada the complaint in part the complaint requested the district_court to restrain and enjoin oryan from o rganizing promoting or selling shopn2000 the complaint made the following allegations oryan claimed that a url owner could help the disabled by purchasing a shopn2000 url because the shopn2000 url purchased by the url owner could be modified to make it accessible to the disabled oryan told purchasers that they could pay dollar_figure dollar_figure cash and a note for dollar_figure to have their web site modified to provide access to visually hearing and mobility impaired users and that such modifications would make their web site compliant with provisions of the ada oryan also told purchasers that they could have their web sites modified up to three times and that each modification gave rise to a dollar_figure tax_credit under sec_44 and a dollar_figure deduction under sec_162 for business_expenses in fact however there was just one shopn2000 web site not a separate one for each url owner each url owner simply received a five-digit account number ie pin to identify the owner on the one shopn2000 web site further the one shopn2000 web site already included the modifications advertised the web site was not modified again when each new url owner was added to the system on date the district_court entered a stipulated final judgment of permanent injunction against oryan and others granting the relief requested in the complaint documents on date mr good executed a contract for sale of website whereby he purchased a shopn2000 url with the url shopn2000 com the contract required no immediate payment but called for payments of percent of the revenues generated by the web site until dollar_figure with interest had been paid on date mr good executed a contract for modification and maintenance of website whereby he retained oryan to modify his url shopn2000 com to make it accessible to the visually disabled in accordance with those ideals set forth in ada sec_3 for that work he agreed to pay oryan dollar_figure a downpayment of dollar_figure to be made upon signing this contract and the balance dollar_figure to be evidenced by a note on that same day mr good executed a note in oryan’s favor obligating him to pay dollar_figure with interest payments to be made from a portion of the revenues generated by the web site with any remaining balance due in years on date mr good executed a management agreement with oryan whereby he retained oryan to manage his url and he agreed to pay oryan percent of all monies collected or vested to the website on date ms shermer good executed a contract for the modification and maintenance of website whereby she retained advantage management for the purpose of modifying a web site known as shopn2000 com so that it shall continue to be made accessible to the visually disabled and further modified for accessibility for the hearing and speech disabled in accordance with those ideals set forth in ada sec_3 the payment terms are the same as the terms in the similar agreement between mr good and oryan executed on date except that payments are to be made to advantage management she signed a note similar to the note he signed together the notes the note she signed like the contract she signed refers to a web site known as shopn2000 com on date ms shermer good executed a management agreement with oryan whereby she retained oryan to manage url shopn2000 com for a fee of dollar_figure a year petitioners have never owned a web site with the address shopn2000 com compensation arrangements although petitioners believed they would earn commissions with respect to purchases made using their pin they received no document setting forth a commission schedule in connection with their consideration of shopn2000 com petitioners expected to earn commissions ranging generally from to percent on sales made through shopn2000 com petitioners also believed that they would earn dollar_figure as advertising income every time a visitor to shopn2000 com clicked on a merchant’s banner displayed there although they received no document specifying that payments on date mr good incurred a credit card charge of dollar_figure in favor of nevada corporate hq’s and on date ms shermer good wrote a check for dollar_figure to okto marketing group at the time mr good made the first payment petitioners believed that they would be able to claim a disabled_access_credit of dollar_figure on their federal_income_tax return at the time ms shermer good made the second payment petitioners believed that they would be able to claim a disabled_access_credit of approximately dollar_figure on their federal_income_tax return operations mr good received the following commissions from his ownership of shopn2000 year unknown amount -0- dollar_figure dollar_figure dollar_figure mr good received no direct payment of any advertising income petitioners believe that advertising income was applied to reduce the balance of the notes petitioners have not otherwise made any payments on the notes in early mr good received an irs form 1099-misc miscellaneous income for the form_1099 from g j eagle enterprises inc referring to account no and showing other income of dollar_figure petitioners marketed their url only by word-of-mouth to friends and family and to one or two handicapped people they saw on the street other events sometime after date mr good went on the internet to shopn2000 com and discovered that the url was no longer operating mr good telephoned oryan the person answering the phone refused to answer any of his questions petitioners neither sought the return of any of the moneys that they paid to oryan nor took any legal action against oryan for breach of contract no one has contacted petitioners seeking payment of the notes respondent’s expert witness respondent offered and the court accepted thomas m niccum mr niccum as an expert witness in the field of computer science and web site business design operation and valuation mr niccum is president of lancet software development inc a software consulting and web hosting firm he has the following academic degrees bachelor of computer science magna cum laude master of science in computer science and a ph d in computer science he has published articles on data management and he has taught in the field of computer science the court received his written report as his direct testimony see rule f he has various opinions concerning the design operation and valuation of shopn2000 com which he characterized as an internet shopping web site accessed at http www shopn2000 com his opinions include the following -- the site was relatively small with only a few pages and limited functions -- the promoters of the site were not selling web sites but more accurately were activating pin numbers there was only one web site where different pin numbers were used only to track usage and possibly to allow some customized content -- every pin enabled for that purpose or not appeared to have access to the text-only site for the visually impaired -- -- the text-only site did not work well security features enabled by users would interrupt the site’s ability to associate usage with a particular pin -- shopn2000 com had a poor business model the site had only a few links to shopping web sites and it did not appear to offer any useful functions such as price comparisons or product reviews the site merely gave a simple display of stores and some product categories and offered rudimentary search tools -- the shopn2000 com business model did not work well by there were hundreds of complaints on the internet describing problems with the site and lack of profits being made by shopn2000 com url owners -- a shopn2000 com url was not a viable business opportunity for a purchaser -- the purchaser of a shopn2000 com url acquired only the rights to a web address and acquired no software code copyrights documentation licenses or other intellectual_property -- the domain name shopn2000 com was not transferred to the url owner -- shopn2000 com url owners would have difficulty attracting advertisers and advertising would not provide a significant source_of_income given the low volume of traffic shopn2000 com url owners could realistically expect -- petitioners could not have resold their shopn2000 com url -- the value of the shopn2000 com url was practically nil i introduction opinion on brief respondent characterizes the schedule c activity as a tax-motivated promotion that petitioners believed would allow them to spend dollar_figure in and dollar_figure in to obtain disabled access credits of dollar_figure in and dollar_figure in he has disallowed not only the disabled access credits petitioners claimed but also the schedule c expenses and he asks for an accuracy-related_penalty petitioners claim on brief taxpayers owned and operated a small_business with the primary and predominant purpose of making a profit the business income operations and deductions were appropriately documented and substantiated the respondent’s claims otherwise as well as its sic basis for accessing sic addition_to_tax is without merit as set forth in our findings respondent has multiple grounds for his adjustments he has disallowed the disabled access credits because he believes that petitioners have failed to show that they made any expenditures_for the purpose of complying with the ada or if they did that those expenditures were reasonable and necessary and otherwise met the requirements of sec_44 alternatively he has disallowed the disabled access credits and the schedule c expenses because he believes the schedule c activity lacked economic_substance and was conducted solely to avoid tax finally he has disallowed the schedule c expenses because he believes that petitioners failed to establish that the expenses were made were ordinary and necessary business_expenses or were made for the purposes indicated we shall sustain respondent’s disallowance of the schedule c expenses and the disabled access credits on the grounds that petitioners have failed to substantiate that they made the expenditures involved we shall also sustain the accuracy- related penalties ii the schedule c expenses and disabled access credits a introduction the schedule c expenses consist of claimed expenditures_for interest office expenses travel meals and entertainment and other expenses the other expenses are explained as being for modifications to allow the disabled access to the web site the web site modification expenses and franchise fees the disabled access credits consist of additional expenditures beyond the web site modification expenses claimed to have been made to modify the web site to comply with the ada we shall first consider the schedule c expenses other than the web site modification expenses and then consider those expenses together with the disabled access credits b schedule c expenses other than web site modification expenses in general sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be deductible however such expenses must be substantiated e g 65_tc_87 affd per curiam 540_f2d_821 5th cir see also sec_6001 sec_1_6001-1 income_tax regs moreover we need not accept the unverified and undocumented testimony of the taxpayer as substantiation hradesky v commissioner supra pincite finally certain deductions such as those relating to travel and entertainment_expenses are subject_to strict substantiation requirements see sec_274 sec_44 allows a credit for an expenditure to provide access to disabled persons but sec_44 denies a deduction for the same expenditure petitioners claim that they are entitled to deduct the schedule c expenses under sec_162 and sec_212 sec_212 is similar to sec_162 in that it allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with among other things the production_or_collection_of_income we assume that petitioners are relying primarily on sec_162 since they describe the schedule c activity as a small_business see supra section i of this report in any event we would reach no different result if we were to consider the schedule c activity under sec_212 the questions respondent has raised relating to substantiation involve questions of fact eg whether mr good a cash_method taxpayer with respect to the schedule c activity can substantiate hi sec_2002 schedule c expense of dollar_figure for office expenses and while petitioners have in the petition assigned error to respondent’s determinations of deficiencies in tax and penalties they have failed to comply with the requirement of rule b that the petition contain clear and concise statements of the facts on which the petitioner bases the assignments of error moreover at the conclusion of the trial we instructed the parties to file briefs and we directed mr good to our rules as to the form and content of briefs we emphasized the importance of making proposed findings_of_fact in petitioners deducted dollar_figure of interest that if deductible would be deductible under sec_163 see rule e nevertheless petitioners have failed to include in their opening brief any proposed findings_of_fact including only the following statement under the heading petitioners’ request for findings_of_fact the facts have been stipulated and as so sic are found the stipulation of facts and the attached exhibits are attached are sic incorporated herein we shall do our best in the light of the inadequate assistance provided by petitioners we can dispose summarily of the schedule c expenses other than the web site modification expenses viz the deductions for office expenses and travel for and for interest office expense travel deductible meals and entertainment and under the category other expenses franchise fees for putting aside for the moment petitioners’ claim of travel_expenses incurred in petitioners have not provided adequate substantiation of the claimed expenses for substantiation petitioners offer only their own testimony and mr good’s self- generated computer records petitioners offer no receipts or other evidence corroborating their testimony and mr good’s records we need not and do not accept their unsupported testimony and records as adequate substantiation see hradesky v commissioner supra with respect to petitioners’ travel the parties have stipulated that in date petitioners traveled to mexico for a vacation and paid for meals while there petitioners have failed to substantiate by adequate_records or by sufficient evidence corroborating their statements the business_purpose of the meal expenditures or the business relationship to them of persons they entertained and for that reason no deduction under sec_162 or sec_212 is allowable see sec_274 c web site modification expenses and disabled access credits sec_44 provides small businesses with a credit for expenditures to comply with the ada petitioners claim to have spent dollar_figure in both and to comply with the ada because of limitations on the amount of ada compliance expenditures creditable against tax petitioners claimed disabled access credits of only dollar_figure and dollar_figure for and respectively they did not however ignore the noncreditable portions of their claimed ada compliance expenditures and they deducted dollar_figure each year as part of the schedule c expenses ie the web site modification expenses we have in evidence two contracts the contracts each entitled contract for modification and maintenance of website and both calling for total payments of dollar_figure a downpayment of dollar_figure to be made upon signing of this contract and the balance dollar_figure to be evidenced by a note the notes the first contract is between mr good and oryan it was signed by him on date it calls for modification of his url shopn2000 com and it requires that he make the dollar_figure downpayment to oryan the second contract is between ms shermer good and advantage management it was signed by her on date it calls for modification of a url shopn2000 com that petitioners did not own and it requires that she make the dollar_figure downpayment to advantage management on date mr good paid dollar_figure by credit card to nevada corporate hq’s and on date ms shermer good paid dollar_figure by check to okto marketing group together the cash payments presumably petitioners claimed the cash payments as a portion of either web site modification expenses or the disabled access credits respondent concedes that the cash payments were made but views the payments not as fees to modify petitioners’ web site to accommodate the disabled but essentially as their expenditure to participate in a bogus tax_avoidance scheme petitioners have failed to convince us that the cash payments were made for the purpose they claim ie to modify petitioners’ web site to accommodate the disabled perhaps in an unguarded moment ms shermer good testified on cross-examination that petitioners made their date payment of dollar_figure for the franchise if they made the payment for the franchise ie to participate in the schedule we cannot be sure since as stated petitioners neither supported the petition with clear and concise statements of fact nor provided any proposed findings_of_fact on brief c activity for that could explain why they made it days before mr good signed a contract purporting to modify his web site and indeed days before he acquired that web site that might also explain why the payment was made to nevada corporate hq’s rather than to oryan the party to whom the contract required petitioners to make the downpayment the facts surrounding the contract signed by ms shermer good are also suspicious the contract she signed referred to the wrong url she did not pay advantage management as required by the contract but paid okto marketing group and she made the payment days after the due_date of the payment required by the contract in both cases other than the correspondence of the amounts paid to the downpayments called for by the contracts there is little evidence to support petitioners’ claim that the cash payments were made for web site modifications to accommodate the disabled indeed there is evidence that no such modifications were ever intended at least by the promoters of shopn2000 com respondent’s expert mr niccum testified that there was only one web site to which each url owner had access by way of a pin and that every pin enabled for that purpose or not appeared to have access to the text-only site for the visually impaired that testimony is consistent with the allegations in the complaint that led to the injunction against oryan’s organizing promoting or selling shopn2000 urls petitioners criticize mr niccum for looking at shopn2000 com only in retrospect and without having access to the underlying computer codes although aware in advance of mr niccum’s testimony petitioners presented no expert testimony in rebuttal mr niccum impressed us with his knowledge of computers and web sites and we have confidence in his opinions we do not believe that any modifications were ever made to petitioners’ web site to accommodate the disabled more importantly petitioners have failed to convince us that they made the cash payments for the purpose of obtaining modifications to their web site considering ms shermer good’s testimony mr niccum’s testimony the discrepancies between the payment terms of the contracts and petitioners’ actual payments and the identification of the wrong url in the contract signed by ms shermer good we believe that petitioners made the cash payments to secure as ms shermer good describes it the franchise ie to secure undeserved tax benefits well in excess of the cash payments and not for web site modifications to accommodate the disabled before concluding this portion of our analysis there is one further issue to discuss the contracts each call for deferred payments of dollar_figure the balance of the dollar_figure contract_price above the required downpayment of dollar_figure the notes evidenced those payments and stated that the deferred payments were to be made from a portion of the revenues generated by the web site petitioners believed that advertising revenue of dollar_figure would be applied to the notes every time a visitor to shopn2000 com clicked on a merchant’s banner the form_1099 shows a payment to mr good of o ther i ncome of dollar_figure from g j eagle enterprises inc referring to account no although their briefs are unclear petitioners appear to argue that the form_1099 evidences advertising revenue of dollar_figure applied in to mr good’s note there is however no evidence other than the form_1099 that mr good earned any advertising revenue from the operation of shopn2000 com in petitioners have not identified g j eagle enterprises inc advertising revenue of dollar_figure would indicate big_number clicks in mr niccum is of the opinion that given the low volume of traffic expected by a shopn2000 com url owner it would be difficult to attract advertisers and advertising would not provide a significant source_of_income we are not persuaded that the form_1099 is legitimate petitioners have failed to persuade us that they earned any advertising revenue in or that dollar_figure was credited against either note petitioners have failed to show that they expended any money in either or to modify their web site to accommodate the disabled petitioners are not entitled to deductions for the web site modification expenditures or to the disabled access credits d conclusion we sustain respondent’s adjustments disallowing the schedule c expenses and the disabled access credits iii sec_6662 penalty sec_6662 imposes a penalty equal to percent of the portion of any underpayment which is attributable to among other things a substantial_understatement_of_income_tax sec_6662 and b an understatement of income_tax is deemed substantial if it exceeds the greater of percent of the tax required to be shown on the return for the year or dollar_figure sec_6662 for those purposes the amount of an understatement is reduced to the extent it is attributable to a position for which there is substantial_authority or which the taxpayer adequately disclosed on his return and for which there is a reasonable basis sec_6662 in addition the sec_6662 penalty does not apply to the extent the taxpayer can show that there was reasonable_cause for the underpayment and that he acted in good_faith with respect thereto sec_6664 giving effect to respondent’s adjustments in the notice petitioners’ additional tax_liabilities for and were dollar_figure and dollar_figure respectively the taxes required to be shown on petitioners’ returns for and were dollar_figure and dollar_figure respectively since each of the understatements exceeds dollar_figure which is greater than percent of the tax required to be shown on the returns--dollar_figure in and dollar_figure in those understatements are substantial within the meaning of sec_6662 respondent bears the burden of production with respect to the sec_6662 penalty see sec_7491 we have previously stated that the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer weir v commissioner tcmemo_2001_184 respondent has satisfied his burden of production nevertheless the accuracy-related_penalty specified by sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer has acted with reasonable_cause and good_faith sec_6664 the taxpayer bears the burden of proving his entitlement to sec_6664 relief 116_tc_438 petitioners are well educated with experience in business and accounting indeed mr good is a certified_public_accountant and during the years in question was a partner in an accounting firm petitioners should have been aware that the shopn2000 com was a tax-reduction scheme we are convinced that without tax benefits there was no reasonable prospect of making any money from the scheme petitioners have failed to show that they understood anything different petitioners have failed to show that with respect to any portion of the underpayments they acted with reasonable_cause and in good_faith petitioners are liable for the sec_6662 penalty determined by respondent iv conclusion petitioners are liable for the deficiencies in tax and penalties determined by respondent decision will be entered for respondent
